Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 31, 2020

                                     No. 04-20-00349-CV

                          CITY OF FREDERICKSBURG, TEXAS,
                                      Appellant

                                               v.

                               E.290 OWNERS' COALITION,
                                        Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15758
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due August 11, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to August 28, 2020. On
August 28, 2020, appellant filed a motion requesting an additional extension of time to file the
brief until September 11, 2020, for a total extension of 31 days. After consideration, we GRANT
the motion and ORDER appellant to file his/her brief by September 11, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court